PER CURIAM.
An appeal from the decision of the Third District Court of Appeal in this cause, reported at 261 So.2d 198 (3 DCA Fla.1972), was accepted here because the court initially construed a controlling provision of the Florida Constitution under the facts as reported below, Art. V, Section 4(2), Florida Constitution.
The decision appealed is affirmed on authority of Florida Constitution, Art. V, Section 9(b) and Fla.Stat. Section 27.181 (3).
It is so ordered.
ROBERTS, C. J, and ERVIN, CARLTON, BOYD, McCAIN and DEKLE, JJ., and DREW, J. (Retired), concur.